         Case 1:16-cv-01652-JMF Document 123 Filed 08/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               8/19/20
ANIKA EDREI, et al.,
             Plaintiffs,
                                                     16-CV-1652 (JMF) (BCM)
       -against-
                                                     ORDER CONTINUING SETTLEMENT
WILLIAM BRATTON, et al.,                             CONFERENCE
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Judge Moses will conduct a continued settlement conference on September 29, 2020, at

2:00 p.m. No later than September 24, 2020, the parties shall submit a joint confidential

settlement     letter      –   no   longer    than      five   pages    single-spaced    –      to

Moses_NYSDChambers@nysd.uscourts.gov. The joint letter shall update the Court on

settlement negotiations to date and summarize (succinctly) what the parties agree and disagree

on. The parties also are directed to exchange and submit updated acknowledgment forms, listing

the individuals who will be attending the conference.

       The parties shall coordinate the videoconference technology to be used during the

conference and send the link to Judge Moses's chambers upon submission of their joint letter.

Dated: New York, New York
       August 19, 2020                       SO ORDERED.


                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
